         Case 1:19-cr-10080-NMG Document 2189 Filed 09/12/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                    No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants



                DEFENDANTS’ MOTION FOR CONTINUING OBJECTION

         Defendants Gamal Abdelaziz and John Wilson (collectively “Defendants”) respectfully

request that the Court treat certain objections as described below as continuing in nature.

         Defendants expect that certain evidentiary disputes which have come before the Court in

limine will arise during trial with respect to witnesses’ testimony. Rather than objecting each

time such an issue arises, Defendants wish to streamline the process by objecting when the issue

first arises, and to then request a continuing objection. A continuing objection will obviate the

need to make the same objection repeatedly and greatly facilitate a smooth, uninterrupted

presentation of evidence.

         Defendants specifically request a continuing objection with respect to the following:

        Defendants object on hearsay, relevancy, and prejudice grounds to the introduction of any

         statements (including written and oral statements) of any of Rick Singer’s other clients,

         such as Bruce and Davina Isackson, as well as any other alleged co-conspirators. As to

         hearsay, the government is unable to meet its burden to show a single conspiracy.

        Defendant Abdelaziz objects on hearsay, relevancy, and prejudice grounds to the

         introduction of any statements (including written and oral statements) of John Wilson.
        Case 1:19-cr-10080-NMG Document 2189 Filed 09/12/21 Page 2 of 4




      Defendant John Wilson objects on hearsay, relevancy, and prejudice grounds to the

       introduction of any statements (including written and oral statements) of Abdelaziz.

      Defendants object to any evidence of other clients’ “understanding” of Rick Singer’s

       business or arrangements on hearsay, relevance, and prejudice grounds.

      Defendants object to the introduction of any wiretaps without the testimony of Mr.

       Singer, as the introduction of such evidence violates the Confrontation Clause.

      Defendants object to the introduction of any recordings “consensually” recorded because

       the recordings violate the wiretap statute and because the consent form signed by Mr.

       Singer was invalid and the Court has not held a hearing on the issue of implied consent.

      Defendants object to the introduction of evidence concerning or derived from marital

       privileged communications and the fruits of the seizure of marital communications,

       because such evidence is barred by the marital communications privilege.

      Defendants object to the introduction of evidence of Defendants’ wealth on relevance and

       prejudice grounds.

      Defendants object to the introduction of evidence on private school tuition payments to

       Loyola School on the basis of hearsay, relevance, and prejudice.

      Defendants object to the introduction of evidence or reference to Donna Heinel

       personally receiving money from Rick Singer on hearsay, relevance and prejudice

       grounds, because this “side deal” was a separate conspiracy.

       Because Defendants anticipate that these issues will arise frequently during the

government’s presentation of evidence, a continuing objection is necessary to maintain an

efficient and streamlined presentation. For the reasons explained above, Defendants respectfully

request that the Court grant them a continuing objection with respect to all issues identified.


                                                 2
      Case 1:19-cr-10080-NMG Document 2189 Filed 09/12/21 Page 3 of 4




Dated: September 12, 2021            Respectfully submitted,

                                     GAMAL ABDELAZIZ

                                     By his attorneys,

                                     /s/ Brian T. Kelly
                                     Brian T. Kelly (BBO # 549566)
                                     Joshua C. Sharp (BBO # 681439)
                                     Lauren a. Maynard (BBO # 698742)
                                     NIXON PEABODY LLP
                                     53 State Street
                                     Boston, MA 02109
                                     (617) 345-1000
                                     bkelly@nixonpeabody.com
                                     jsharp@nixonpeabody.com
                                     lmaynard@nixonpeabody.com

                                     Robert Sheketoff (BBO # 457340)
                                     One McKinley Square
                                     Boston, MA 02109
                                     617-367-3449


                                     JOHN WILSON

                                     By his attorneys:

                                     /s/ Michael Kendall
                                     Michael Kendall (BBO # 544866)
                                     Lauren M. Papenhausen (BBO # 655527)
                                     WHITE & CASE LLP
                                     75 State Street
                                     Boston, MA 02109-1814
                                     (617) 979-9300
                                     michael.kendall@whitecase.com
                                     lauren.papenhausen@whitecase.com

                                     Andrew E. Tomback (pro hac vice)
                                     MCLAUGHLIN & STERN, LLP
                                     260 Madison Avenue
                                     New York, NY 10016
                                     (212) 448-1100
                                     atomback@mclaughlinstern.com




                                     3
       Case 1:19-cr-10080-NMG Document 2189 Filed 09/12/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on September 12,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Brian T. Kelly
                                                           Brian T. Kelly




                                               4
